DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to Applicant’s amendment in which claims 21, 24, 29, 31, 33, 35, and 37 have been amended, claims 23 and 32 have been canceled, and claims 21-22, 24-31, and 33-40 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22 and 24-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakano (US 2008/0263894) in view of Smaldone et al. (US 2004/0128860), herein Smaldone.
Regarding claim 21, Nakano discloses an article of footwear (10) having an upper (12) and a sole structure secured to the upper, the sole structure comprising: a midsole (midsole; paragraph 0021) positioned adjacent to the upper; an upper plate (18) attached to the midsole, formed from a non-foamed polymer material (such as PVC), and having an upper surface oriented toward the upper and an opposite lower surface oriented away from the upper; a first leg (22) integrally formed with the upper plate, the first leg formed from a non-foamed polymer material (such as PVC) and extending downward from the lower surface of the upper plate away from the upper, the first leg including a first distal end (72); and a lower plate (20) opposing the upper plate and including a first recess (98) receiving the first distal end of the first leg; and a shock (sleeve 50) completely surrounding the first leg and an outer periphery of the first recess, the shock disposed between the upper plate and the lower plate (paragraphs 0020-0026; Fig. 1-4).
Nakano does not disclose the specific material of the midsole. Smaldone teaches an article of footwear having an upper (upper 101) and a sole structure (sole structure 102) secured to the upper, the sole structure comprising: a midsole (foam layer 120) positioned adjacent to the upper and formed from a foamed polymer material (paragraph 0037; Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the midsole of a foamed polymer material, as taught by Smaldone, in order to use a material well known for use in shoe soles which is lightweight and cushioning.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 22, Nakano discloses that the lower plate is spaced apart from the upper plate to define a gap between the upper plate and the lower plate (Fig. 3).
Regarding claim 24, Nakano discloses that the shock is disposed within the gap (Fig. 3).
Regarding claim 25, Nakano discloses that a second leg (22) formed from a non-foamed polymer material and extending downward from the lower surface of the upper plate away from the upper, the second leg including a second distal end (Fig. 3).
Regarding claim 26, Nakano discloses that the first leg and the second leg are spaced apart from one another (Fig. 3).
Regarding claim 27, Nakano discloses that the second distal end of the second leg is received within a second recess (98) formed in the lower plate (Fig. 3).
Regarding claim 28, Nakano discloses that at least one of the first recess and the second recess includes a shape that is complimentary to a shape of the first distal end and the second distal end, respectively (Fig. 3).
Regarding claim 29, Nakano discloses that the second leg is integrally formed with the upper plate (Fig. 3).
Regarding claim 30, Nakano discloses an outsole (14) defining a ground-contacting surface, the outsole being attached to the lower plate on an opposite side of the lower plate than the first recess (Fig. 1).
Allowable Subject Matter
Claims 31 and 33-40 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-22 and 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732